      Case 3:20-cv-00272-MMD-BNW Document 50 Filed 11/20/20 Page 1 of 6




 1   GRIFFITH H. HAYES, ESQ.
     Nevada Bar No. 7374
 2   DANIELLE A. KOLKOSKI, ESQ.
     Nevada Bar No. 8506
 3   LITCHFIELD CAVO LLP
     3993 Howard Hughes Parkway, Suite 100
 4   Las Vegas, Nevada 89169
     Telephone: (702) 949-3100
 5   Facsimile: (702) 916-1776
     Hayes@LitchfieldCavo.com
 6   kolkoski@LitchfieldCavo.com
     Attorneys for Plaintiff and Counterdefendant
 7   THE CINCINNATI SPECIALTY UNDERWRITERS INSURANCE
     COMPANY
 8

 9                              UNITED STATES DISTRICT COURT
10                          DISTRICT OF NEVADA – NORTHERN DIVISION
11
     THE CINCINNATI SPECIALTY                         CASE NO.: 3:20-cv-00272-MMD-BNW
12   UNDERWRITERS INSURANCE COMPANY

13             Plaintiff.
     v.                                          STIPULATION AND ORDER TO AMEND
14                                               DISOVERY PLAIN AND SCHEDULING
     RED ROCK HOUNDS, a Domestic Nonprofit ORDER
15
     Cooperative Corporation Without Stock (81);
16   LYNN LLOYD, individually; AND TRACY (FIRST REQUEST)
     TURNBOW (Interested Party)
17                                                    SUBMITED IN COMPLIANCE WITH
               Defendants.                            LR 26-1(b)
18
19   RED ROCK HOUNDS, a Domestic Nonprofit
     Cooperative Corporation Without Stock; and
20   BARBARA LYNN LLOYD,

21             Counterclaimants,
     v.
22

23   THE CINCINNATI SPECIALTY
     UNDERWRITERS INSURANCE COMPANY;
24   BEEHIVE INSURANCE AGENCY, INC., a
     Utah corporation, doing business as
25   CERTIFIED INSURANCE SERVICES, INC.,
26
               Counterdefendants.
27

28
                                                  1
          Case 3:20-cv-00272-MMD-BNW Document 50 Filed 11/20/20 Page 2 of 6




      BEEHIVE INSURANCE AGENCY, INC.
 1

 2                   Third-Party Plaintiff,

 3    v.

 4    MOORE CLEMENS & CO, INC., a Virginia
      corporation, and DOES 1-X, inclusive,
 5

 6                   Third-Party Defendants.

 7
              Plaintiff/Counterdefendant,      THE    CINCINNATI      SPECIALTY        UNDERWRITERS
 8
     INSURANCE COMPANY (“CSU”), by and through its attorneys of record, the law firm of
 9
     LITCHFIELD CAVO LLP, Defendants/Counterclaimants RED ROCK HOUNDS and LYNN
10
     LLOYD, by and through their attorneys of record, the law firm of                 Richard Hill, Ltd.,
11
     Counterdefendant/Third-Party Plaintiff, BEEHIVE INSURANCE dba CERTIFIED INSURANCE
12
     SERVICES (“Beehive”), by and through its attorneys of record, the law firm of Erickson, Thorpe &
13
     Swainston, Ltd., Third-Party Defendant MOORE CLEMENS & CO. (“Moore”), by and through its
14
     attorneys of record, the law firm of Lewis Brisbois Bisgaard & Smith LLP, and Defendant/Interested
15
     Party, TRACY TURNBOW, by and through her attorneys of record, the law firm of Coulter Harsh
16
     Law, (collectively “Parties”), pursuant to FRCP 26(f), hereby jointly stipulate to the Stipulation and
17
     Order to Amend Discovery Plan and Scheduling Order (First Request) as follows:
18
     1.       Statement Specifying the Discovery Completed
19
              The following discovery has been completed:
20
                      Beehive’s Request for Production to CSU
21
                      CSU’s Response to Beehive’s Request for Production of Documents
22
     2.       Specific Description of the Discovery that Remains to be Completed
23
              The following discovery needs to be completed:
24
                      Deposition of Tracy Turnbow set for December 10, 2020
25
                      CSU written discovery to the Parties
26
                      Red Rock Hounds and Lynn Lloyd written discovery to the Parties
27
                      Beehives’ written discovery to the Parties
28
                      Moore’s written discovery to the Parties
                                                          2
           Case 3:20-cv-00272-MMD-BNW Document 50 Filed 11/20/20 Page 3 of 6




 1                   Fed. R. Civ. P. 30(b)(6) deposition of CSU

 2                   Scott Tepper, Fed. R. Civ. P. 30(b)(6) witness for Red Rock Hounds to be set for

 3                    January 7, 2021

 4                   Fed. R. Civ. P. 30(b)(6) deposition of Beehive

 5                   Fed. R. Civ. P. 30(b)(6) deposition of Moore

 6                   Deposition of Lynn Lloyd to be set for January 7, 2021

 7                   Deposition of Angela Murray to be set for January 7, 2021

 8                   Depositions of percipient witness

 9                   Depositions of expert witness

10   3.        Reasons Why Discovery Is Not Completed

11             This is a declaratory relief action wherein CSU respectfully requests this Court adjudicate

12   whether insurance coverage exists in an underlying State matter entitled Tracy Turnbow v. Red Rock

13   Hounds and Lynn Loyd, in the Second Judicial District Court, State of Nevada, County of Washoe,

14   Case No. CV020-0080. The Parties have been tracking the Federal matter with the discovery in the

15   State matter to save fees and costs. The facts in this matter are in dispute and the Parties need

16   additional discovery.

17             The Parties originally submitted a Joint Discovery Plan and Scheduling Order on September

18   3, 2020 requesting 365 days for discovery. (ECF 38). On September 10, 2020, the Court denied the
19   Parties request for 365 days for discovery and granted the Parties 270 days. (ECF 39). The Parties

20   submitted an Amended Joint Stipulated Discovery Plan and Scheduling Order on September 23, 2020

21   (ECF 40) and the Court granted the same on September 25, 2020 (ECF 41).

22             There are six parties in this matter and schedules have been difficult to coordinate. The Parties

23   are in the process of scheduling percipient and party depositions so they can mediate before the expert

24   disclosure deadline. All counsel have been diligent and are working in good faith to complete the

25   discovery.

26   //
27   ///

28   ///
                                                           3
          Case 3:20-cv-00272-MMD-BNW Document 50 Filed 11/20/20 Page 4 of 6




 1   4.       Proposed Schedule for Completing All Remaining Discovery

 2        DESCRIPTION                     CURRENT DATES                  PROPOSED DATES
 3    Amend Pleadings/Add Parties               Friday                         Monday
                                          November 20, 2020                 March 22, 2021
 4        Initial Disclosure of Experts        Thursday                         Friday
                                           January 21, 2021                 May 21, 2021
 5             Rebuttal Experts                 Friday                          Friday
                                           February 20, 2021                June 18, 2021
 6
              Close of Discovery                Friday                          Friday
 7                                          April 16, 2021                 August 13, 2021
              Dispositive Motions               Sunday                         Monday
 8                                           May 16, 2021                 September 13, 2021
 9           Joint Pre-Trial Order             Tuesday                       Wednesday
10                                           June 15, 2021                 October 13, 2021
              IT IS SO STIPULATED.
11

12
      Dated: November 17, 2020                  LITCHFIELD CAVO LLP
13
                                                By:      /s/ Danielle A. Kolkoski, Esq.
14                                                     GRIFFITH H. HAYES, ESQ.
                                                       Nevada Bar No. 7374
15                                                     DANIELLE A. KOLKOSKI, ESQ.
                                                       Nevada Bar No. 8506
16                                                     3993 Howard Hughes Parkway, Suite 100
                                                       Las Vegas, Nevada 89169
17                                                     T: 702-949-3100/F: 702-916-1779
                                                       Hayes@LitchfieldCavo.com
18                                                     Kolkoski@LitchfieldCavo.com
                                                       Attorneys for Plaintiff
19

20
      Dated: November 17, 2020                  RICHARD G. HILL, LTD.
21
                                                By:     /s/ Richard G. Hill, Esq.
22                                                     RICHARD G. HILL, ESQ.
                                                       Nevada Bar No. 596
23                                                     652 Forest Street
                                                       Reno, NV 89509
24                                                     T: 775-348-0888
                                                       rhill@richardhillaw.com
25
                                                       Attorneys for Defendants and
26                                                     Counterclaimants Barbara Ann Lloyd and Red
                                                       Rock Hounds
27

28
                                                   4
     Case 3:20-cv-00272-MMD-BNW Document 50 Filed 11/20/20 Page 5 of 6



     Dated: November 17, 2020          COULTER HARSH LAW
 1
                                       By:    /s/ Curtis B. Coulter, Esq.
 2                                           CURTIS B. COULTER, ESQ.
                                             Nevada Bar No. 3034
 3                                           403 Hill Street
                                             Reno, Nevada 89501
 4                                           T: 775-324-3380
                                             curtis@coulterharshlaw.com
 5                                           Attorney for Defendant and Interested Party
                                             Tracy Turnbow
 6

 7   Dated: November 18, 2020          ERICKSON THORPE & SWAINSTON, LTD.

 8                                     By:   /s/ John C. Boyden, Esq.
                                             John C. Boyden, Esq.
 9                                           Nevada Bar No. 3917
                                             99 W. Arroyo Street
10                                           PO Box 3559
                                             Reno, Nevada 89505
11                                           T: 775-786-3930
                                             jboyden@etsreno.com
12                                           Attorneys for Counterdefendant and Third-
                                             Party Plaintiff Beehive Insurance Agency
13
     Dated: November 20, 2020          LEWIS BRISBOIS BISGAARD & SMITH LLP
14
                                       By:   /s/ Jack Angaran, Esq.
15                                           Jack Angaran, Esq.
                                             Nevada Bar No. 711
16                                           5555 Kietzke Lane, Suite 200
                                             Reno, Nevada 89511
17                                           T: 775-827-6440
                                             jack.angaran@lewisbrisbois.com
18                                           Attorneys for Third-Party Defendant Moore,
                                             Clemens & Co., Inc.
19

20

21

22

23

24

25

26
27

28
                                         5
       Case 3:20-cv-00272-MMD-BNW Document 50 Filed 11/20/20 Page 6 of 6




 1    Dated: November 20, 2020                      RESNICK & LOUIS, P.C.
 2                                                  By:     /s/ Prescott Jones, Esq.
                                                            Prescott Jones, Esq.
 3                                                          Nevada Bar No. 11617
                                                            Emily K. Dotson, Esq.
 4                                                          (Pro Hac Vice forthcoming)
                                                            8925 West Russell Road, Suite 220
 5                                                          Las Vegas, NV 89148-2540
                                                            pjones@rlattorneys.com
 6                                                          Attorneys for Intervenor American Reliable
                                                            Insurance Company
 7

 8
                                             SCHEDULING ORDER
 9
             The above-set stipulated Discovery Plan of the parties shall be the Scheduling Order to this
10
     action pursuant to the Federal Rules of Civil Procedure 16(b) and LR 16-1.
11
             IT IS SO ORDERED.
12

13
     Date:                          , 2020
14

15
                                                                 United States Magistrate Judge
16

17

18
19

20

21

22

23

24

25

26
27

28
                                                       6
